UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,


       -v-
                                                       CRIMINAL ACTION NO.: 1:20 Cr. 00148 (JSR)
JUAN FERMIN,
                                                              BAIL MODIFICATION ORDER
                              Defendant.



SARAH L. CAVE, United States Magistrate Judge.

       A bail review hearing was held in this matter, today, April 2, 2020.

       On January 22, 2020, Defendant Juan Fermin appeared before the Honorable Gabriel W.

Gorenstein for an initial presentment and was released under the following conditions:

       (1) $50,000 personal recognizance bond co-signed by three financially responsible

             persons

       (2) Travel restricted to the Southern District of New York and District of New Jersey

       (3) Surrender all travel documents and make no new applications

       (4) Pretrial Services supervision as directed

       (5) Drug testing/treatment as directed

       (6) Home detention enforced by location monitoring

       (7) Seek and maintain verifiable employment or educational program

       (8) Not to possess a firearm, destructive device, or other dangerous weapon

       (9) Defendant to be detained until LM unit conducts home visit to determine suitability

       (10)     One co-signer to be secured by 1/24/2020, Defendant to meet remaining

             conditions by 1/28/2020.
       On January 27, 2020, Mr. Fermin was released to Pretrial Services supervision to be

supervised by the District of New Jersey. On February 19, 2020, Mr. Fermin was indicted and the

case assigned to the Honorable Jed S. Rakoff. On February 24, 2020, Mr. Fermin was arraigned

before Judge Rakoff and entered a plea of not guilty.

       On March 24, 2020, Pretrial Services provided to Judge Rakoff a memorandum detailing

several instances of Mr. Fermin’s non-compliance with the conditions of his release, in particular

unauthorized departures from his residence and non-responsiveness to Pretrial Services. On

March 25, 2020, Judge Rakoff referred the matter to the presiding Magistrate Judge for a bail

review hearing. The undersigned scheduled a bail review hearing to occur on April 2, 2020. On

April 1, 2020, Pretrial Services provided an updated memorandum detailing several more

instances of Mr. Fermin’s non-compliance with the conditions of release, including overnight

departures from his residence and non-responsiveness to Pretrial Services.

       On April 2, 2020, the Court held a telephonic bail hearing, during which Assistant United

States Attorney Danielle Kudla, Pretrial Services Officer Bernisa Mejia, and Defendant’s counsel,

Mark Gombiner, as well as Mr. Fermin, participated. Based on the record before the Court, the

arguments of the parties, and the statements of Mr. Fermin, condition of release (6) above is

modified as follows:

       (6) Mr. Fermin will remain on home detention with electronic monitoring, and is

permitted to leave his residence only between 12-1pm and 4-5pm to visit his backyard. He is not

permitted to depart the residence at any other time, nor to visit any other location, unless

authorized by Pretrial Services. Mr. Fermin is ordered to promptly respond to calls from Pretrial

Services.


                                                2
         All other release conditions remain in effect. This modification is without prejudice to the

Government renewing its application for home incarceration or detention should it become

aware of further instances of non-compliance.


Dated:          New York, New York
                April 2, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  3
